Detailed Action
This office action is in response to the amendment filed on 06/07/2022.

Status of Claims
Claims 2-3, 5-9, 11, 14, 16-18, 20-24, 28-47, and 50-51 have been canceled. 
Claims 1, 4, 10, 12-13, 15, 19, 25-27, 48-49 and 52-56 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 56 includes limitation(s) that are duplicates or else are so close in content that they both cover the same scope of the claim 49 limitation(s).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 10, 15, 19, 25, 48-49, 52-53, and 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US Publication No.  2017/0317866, hereinafter referred to as Stirling-Gallacher) in view of Choi et al. (US Publication No.  2019/0372734, hereinafter referred to as Choi).
Regarding Claims 1 and 48, Stirling-Gallacher discloses configuring, by the network device, user equipment with a Sounding Reference Signal (SRS) resource; and transmitting, by the network device, indication information to the user equipment to indicate the user equipment to select a transmitting beam for transmitting an SRS over the SRS resource (An user equipment (UE) receive one or more signal from a transmit point (TP) [network device], wherein the one or more signal includes SRS configuration message [indication information]; see ¶ 0033.  The UE then selects a subset of beam directions from a set of beam directions available to the UE based on the one or more downlink signals and performs uplink SRS transmissions according to the subset of beam directions, wherein the UE determines the SRS transmission opportunities [resources] based on the SRS configuration; see ¶ 0034.).
Stirling-Gallacher discloses fails to discloses that the indication information comprises information indicating the user equipment to transmit the SRS over the SRS resource according to a transmitting beam indicated by the network device; or
the indication information comprises identification information of a transmitting beam, in a transmitting beam group corresponding to a transmitting beam indicated by the network device, for transmitting an SRS over the SRS resource, wherein the network device pre-agrees with the user equipment on that the user equipment transmits the SRS over the SRS resource using the transmitting beam in the transmitting beam group corresponding to the transmitting beam indicated by the network device; or
the indication information comprises identification information of a transmitting beam indicated by the network device for transmitting the SRS over the SRS resource, wherein the network device pre-agrees with the user equipment on that the user equipment transmits the SRS over the SRS resource using the transmitting beam indicated by the network device. However, in analogous art, Choi discloses that the eNB may transmit a sounding RS indicator (SRI) (or SRS resource indicator or referred to as any of various other terms) to the UE by downlink control information (DCI) (format), a medium access control-control element (MAC-CE), or higher-layer signaling; see ¶ 0108. Further, the SRI may indicate one or more beams or ports for SRS transmission, and indicate the same or different Tx beams of the UE according to an SRS resource configuration; see ¶ 0108. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher SRS with the SRI in order to increase UL channel estimation performance; see ¶ 0108.

	Regarding Claims 4 and 52, Stirling-Gallacher discloses that the information indicating the user equipment to transmit the SRS over the SRS resource according to the transmitting beam indicated by the network device comprises: 
information indicating the user equipment to transmit the SRS over the SRS resource using a transmitting beam in a transmitting beam group, wherein the transmitting beam group corresponds to the transmitting beam indicated by the network device (The UE then selects a subset of beam directions from a set of beam [beam group] directions available to the UE based on the one or more downlink signals and performs uplink SRS transmissions according to the subset of beam directions, wherein the UE determines the SRS transmission opportunities [resources] based on the SRS configuration; see ¶ 0034.); or
 information indicating the user equipment to transmit the SRS over the SRS resource using the transmitting beam indicated by the network device; or
 information indicating the user equipment to transmit the SRS over the SRS resource using a transmitting beam in a transmitting beam group and identification information of the transmitting beam indicated by the network device, wherein the transmitting beam group corresponds to the transmitting beam indicated by the network device; or 
information indicating the user equipment to transmit the SRS over the SRS resource using the transmitting beam indicated by the network device and identification information of the transmitting beam indicated by the network device.

	Regarding Claims 10 and 53, Stirling-Gallacher discloses that the method further comprises: receiving, by the network device, the SRSs transmitted by the user equipment over the SRS resources, over the SRS resources using a same receiving beam; or 
receiving, by the network device, the SRSs transmitted by the user equipment over the SRS resources, over the SRS resources using different receiving beams (The UE performs uplink SRS transmissions according to the subset of beam directions, wherein the UE determines the SRS transmission opportunities [resources] based on the SRS configuration; see ¶ 0034.The SRS configuration SRS configuration parameters specifying at least one of a maximum number of SRS sounding opportunities for different beams; see ¶ 0035.).


	Regarding Claims 15 and 49, Stirling-Gallacher discloses receiving, by the user equipment, indication information transmitted by a network device, wherein the indication information indicates the user equipment to select a transmitting beam for transmitting an SRS over a Sounding Reference Signal (SRS) resource configured by the network device for the user equipment (An user equipment (UE) receive one or more signal from a transmit point (TP) [network device], wherein the one or more signal includes SRS configuration message [indication information]; see ¶ 0033. The UE then selects a subset of beam directions from a set of beam directions available to the UE based on the one or more downlink signals; see ¶ 0034.); 
determining, by the user equipment, a transmitting beam for the user equipment to transmit the SRS over the SRS resource, according to the indication information transmitted by the network device; and transmitting the SRS over the SRS resource using the transmitting beam (The UE performs uplink SRS transmissions according to the subset of beam directions, wherein the UE determines the SRS transmission opportunities [resources] based on the SRS configuration; see ¶ 0034.).
Stirling-Gallacher discloses fails to discloses that the indication information comprises information indicating the user equipment to transmit the SRS over the SRS resource according to a transmitting beam indicated by the network device; or
the indication information comprises identification information of a transmitting beam, in a transmitting beam group corresponding to a transmitting beam indicated by the network device, for transmitting an SRS over the SRS resource, wherein the user equipment pre-agrees with the network device on that the user equipment transmits the SRS over the SRS resource using the transmitting beam in the transmitting beam group corresponding to the transmitting beam indicated by the network device; or
the indication information comprises identification information of a transmitting beam indicated by the network device for transmitting the SRS over the SRS resource, wherein the user equipment pre-agrees with the network device on that the user equipment transmits the SRS over the SRS resource using the transmitting beam indicated by the network device. However, in analogous art, Choi discloses that the eNB may transmit a sounding RS indicator (SRI) (or SRS resource indicator or referred to as any of various other terms) to the UE by downlink control information (DCI) (format), a medium access control-control element (MAC-CE), or higher-layer signaling; see ¶ 0108. Further, the SRI may indicate one or more beams or ports for SRS transmission, and indicate the same or different Tx beams of the UE according to an SRS resource configuration; see ¶ 0108. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher SRS with the SRI in order to increase UL channel estimation performance; see ¶ 0108.

Regarding Claim 19, Stirling-Gallacher discloses that the information indicating the user equipment to transmit the SRS over the SRS resource according to the transmitting beam indicated by the network device comprises:
 information indicating the user equipment to transmit the SRS over the SRS resource using a transmitting beam in a transmitting beam group, wherein the transmitting beam group corresponds to the transmitting beam indicated by the network device (The UE then selects a subset of beam directions from a set of beam [beam group] directions available to the UE based on the one or more downlink signals and performs uplink SRS transmissions according to the subset of beam directions, wherein the UE determines the SRS transmission opportunities [resources] based on the SRS configuration; see ¶ 0034.); or
 information indicating the user equipment to transmit the SRS over the SRS resource using the transmitting beam indicated by the network device; or information indicating the user equipment to transmit the SRS over the SRS resource using a transmitting beam in a transmitting beam group and identification information of the transmitting beam indicated by the network device, wherein the transmitting beam group corresponds to the transmitting beam indicated by the network device; or 
information indicating the user equipment to transmit the SRS over the SRS resource using the transmitting beam indicated by the network device and identification information of the transmitting beam indicated by the network device.

Regarding Claim 25, Stirling-Gallacher discloses that the transmitting, by the user equipment, an SRS over the SRS resource using the transmitting beam comprises: 
transmitting, by the user equipment, SRSs over the different SRS resources using different transmitting beams; or
 transmitting, by the user equipment, an SRS over the SRS resource using a transmitting beam in a transmitting beam group, wherein the transmitting beam group corresponds to the transmitting beam indicated by the network device (The UE then selects a subset of beam directions from a set of beam [beam group] directions available to the UE based on the one or more downlink signals and performs uplink SRS transmissions according to the subset of beam directions, wherein the UE determines the SRS transmission opportunities [resources] based on the SRS configuration; see ¶ 0034.).

Regarding Claim 56, Stirling-Gallacher discloses fails to discloses that the indication information comprises:
 information indicating a zero state, and the zero state characterizes that the user equipment determines the transmitting beam for the user equipment to transmit the SRS over the SRS; or 
the indication information comprises information indicating the user equipment to transmit the SRS over the SRS resource according to a transmitting beam indicated by the network device; or 
the method further comprises: pre-agreeing by the user equipment with the network device on that the user equipment transmits the SRS over the SRS resource using a transmitting beam in a transmitting beam group, wherein the indication information comprises identification information of the transmitting beam for transmitting an SRS over the SRS resource, and the transmitting beam group corresponds to a transmitting beam indicated by the network device; or 
the method further comprises: pre-agreeing by the user equipment with the network device on that the user equipment transmits the SRS over the SRS resource using a transmitting beam indicated by the network device, wherein the indication information comprises identification information of the transmitting beam for transmitting the SRS over the SRS resource. However, in analogous art, Choi discloses that the eNB may transmit a sounding RS indicator (SRI) (or SRS resource indicator or referred to as any of various other terms) to the UE by downlink control information (DCI) (format), a medium access control-control element (MAC-CE), or higher-layer signaling; see ¶ 0108. Further, the SRI may indicate one or more beams or ports for SRS transmission, and indicate the same or different Tx beams of the UE according to an SRS resource configuration; see ¶ 0108. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher SRS with the SRI in order to increase UL channel estimation performance; see ¶ 0108.





Claims 12-13, 26-27, and 54-55 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US Publication No.  2017/0317866, hereinafter referred to as Stirling-Gallacher) in view of Choi et al. (US Publication No.  2019/0372734, hereinafter referred to as Choi) and further in view of Ahn et al. (US Publication No.  2020/0162289, hereinafter referred as Ahn).
	Regarding Claims 12 and 54, Stirling-Gallacher fails to discloses that the indication information further indicates that the SRS resources configured by the network device for the user equipment are grouped. However, in analogous art, Ahn discloses that the one or more SRS resources are grouped into a plurality of SRS resource groups, based on a timing advance (TA) value [indication information]; see ¶ 0360. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher SRS with the TA value in order for the “UE can apply the best timing advance (TA) value suitable for each beam pair although it transmits and receives signal to and from eNBs using a plurality of beam pairs”; see ¶ 0023.

	Regarding Claims 13 and 55, Stirling-Gallacher fails to disclose receiving, by the network device, the SRSs over the SRS resources in a same group using a same receiving beam , and receiving the SRSs over the SRS resources in different groups using different receiving beams. However, in analogous art, Ahn discloses that the one or more SRS resources are grouped into a plurality of SRS resource groups, based on a timing advance (TA) value [indication information]; see ¶ 0360. Furthermore, if the beams of the one or more SRS resources are grouped into a plurality of beam groups, a TA value may be differently set for each beam group; see ¶ 0360. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher SRS with the TA value in order for the “UE can apply the best timing advance (TA) value suitable for each beam pair although it transmits and receives signal to and from eNBs using a plurality of beam pairs”; see ¶ 0023.

	Regarding Claim 26, Stirling-Gallacher fails to discloses that the indication information further indicates that the SRS resources configured by the network device for the user equipment are grouped. However, in analogous art, Ahn discloses that the one or more SRS resources are grouped into a plurality of SRS resource groups, based on a timing advance (TA) value [indication information]; see ¶ 0360. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher SRS with the TA value in order for the “UE can apply the best timing advance (TA) value suitable for each beam pair although it transmits and receives signal to and from eNBs using a plurality of beam pairs”; see ¶ 0023.

	Regarding Claim 27, Stirling-Gallacher fails to discloses that the user equipment transmits SRSs over different SRS resources in a same SRS resource group using different receiving beams. However, in analogous art, Ahn discloses that the one or more SRS resources are grouped into a plurality of SRS resource groups, based on a timing advance (TA) value [indication information]; see ¶ 0360. Furthermore, if the beams of the one or more SRS resources are grouped into a plurality of beam groups, a TA value may be differently set for each beam group; see ¶ 0360. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stirling-Gallacher SRS with the TA value in order for the “UE can apply the best timing advance (TA) value suitable for each beam pair although it transmits and receives signal to and from eNBs using a plurality of beam pairs”; see ¶ 0023.


Response to Arguments
Regarding claim 1, Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (US 2018/0367205), the prior art discloses that the TRP 120 indicates to the UE 110 the selected beams, i.e., the subset of UE Tx beams (preferred or selected beams) from step 140 with associated TRP beam information, e.g., reference resource indicator (CRI), SRS resource indicator (SRI), etc; see ¶ 0027. The indication can be signaled to the UE via higher layer signaling or via downlink control information (DCI); see ¶ 0027.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472